           Case 1:18-cv-00294-BLW Document 148 Filed 09/04/21 Page 1 of 8




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


  SELF STORAGE ADVISORS, LLC,
                                                    Case No. 1:18-cv-00294-BLW

           Plaintiff,                               MEMORANDUM DECISION
                                                    AND ORDER
            v.

  SE BOISE BOAT & RV STORAGE,
  LLC,

           Defendant.


                                    INTRODUCTION

       Before the Court are five motions1, each of which pertain to Plaintiff’s and

Defendant’s cross-motions for attorney’s fees and costs. The motions are fully

briefed. For the reasons set forth below, the Court will deny Defendant’s motions

for attorney fees and costs; and deny Plaintiff’s motion for attorney fees and



       1
          The motions before the Court are Defendant’s Motion to Reopen Case for Completion
of District Local Rule Civ. 54.2 (Dkt. 135); Defendant’s Motion for Attorneys’ Fees (Dkt. 133);
Defendant’s Motion for Costs (Dkt. 134); Plaintiff’s Motion for Attorney Fees (Dkt. 137); and
Plaintiff’s Motion to Strike Defendant’s Reply Memorandum in Support of Motion for Costs
(Dkt. 143). Plaintiff also filed a Bill of Costs (Dkt. 136) which is addressed here.



MEMORANDUM DECISION AND ORDER - 1
       Case 1:18-cv-00294-BLW Document 148 Filed 09/04/21 Page 2 of 8




request to tax costs, and deny as moot Plaintiff’s motion to strike.

                                  BACKGROUND

      Plaintiff Self Storage Advisors, LLC brought this action against SE Boise

Boat & RV Storage asserting two counts of breach of contract. Count I alleged

breach of a property management agreement, referred to as the “First Agreement,”

and sought damages in the form of management fees. Count II alleged that the First

Agreement was modified, resulting in a Second Agreement. SSA claimed, in the

alternative, that BBRV breached the Second Agreement and sought as damages the

same management fees as Count I plus brokerage fees for the prospective sale of

the property that was the subject of the contracts.

      In April of 2019, the Court granted in part Defendant’s motion for partial

summary judgment, finding that there was no consideration for the purported

modification of the First Agreement. As a result, Count II was dismissed. This

matter was set for trial on April 5, 2021.

      Following extensive pretrial motions practice, the parties settled the case the

day before trial was scheduled to begin. A stipulated judgment was entered in

favor of SSA and against BBRV in the amount of $25,000. The parties retained the

right to petition and contest entitlement to attorney fees and costs. Both SSA and

BBRV subsequently filed cross-motions for attorney fees and costs. Additionally,




MEMORANDUM DECISION AND ORDER - 2
          Case 1:18-cv-00294-BLW Document 148 Filed 09/04/21 Page 3 of 8




SSA filed a motion to strike BBRV’s reply in support of its motion for costs. As

explained below, the Court finds that neither party prevailed in this action,

therefore, neither party is entitled to attorney fees or costs, and the motion to strike

is moot.

                                LEGAL STANDARD

      Jurisdiction in this suit is based on diversity of citizenship under 28 U.S.C. §

1332, therefore the right to attorney fees and the method of calculating the fees is

governed by state law. See Mangold v. Cal. Pub. Utils. Comm'n, 67 F.3d 1470,

1478 (9th Cir. 1995). In Idaho, attorneys' fees may be awarded if authorized by

either contract or statute. Idaho R. Civ. P. 54(e)(1) (authorizing the award of

reasonable attorney fees to the prevailing party in a civil action when provided for

by statute or contract); see also Stibal v. Fano, 157 Idaho 428, 435, 337 P.3d 587

(Idaho 2014) (“Attorney fees may be awarded if authorized by statute or

contract.”). Here, both parties claim they prevailed in this action, thus entitling

them to attorney fees and costs pursuant to the First Agreement. Plaintiff also

claims entitlement to attorneys’ fees under Idaho Code § 12-120(3), which

mandates an award of attorney fees to the prevailing party in an action to recover

on a commercial transaction. I.C. § 12-120(3); Shore v. Peterson, 146 Idaho 903

(2009).




MEMORANDUM DECISION AND ORDER - 3
         Case 1:18-cv-00294-BLW Document 148 Filed 09/04/21 Page 4 of 8




        Neither the management agreement nor Idaho Code § 12-120(3) defines

“prevailing party.” Therefore, the Court, in deciding which party prevailed under

Idaho law, must turn to Idaho Rule of Civil Procedure 54(d)(1)(B), which provides

that:

        In determining which party to an action is a prevailing party and

        entitled to costs, the trial court must, in its sound discretion, consider

        the final judgment or result of the action in relation to the relief sought

        by the respective parties. The trial court may determine that a party to

        an action prevailed in part and did not prevail in part, and on so

        finding may apportion the costs between and among the parties in a

        fair and equitable manner after considering all of the issues and claims

        involved in the action and the resulting judgment or judgments

        obtained.

        The determination of the prevailing party in an action is up to the sound

discretion of the trial court. Shore, 146 Idaho at 914. “[T]he district court is not

required to simply award attorney fees to any party who obtained a monetary

judgment. Burns v. County of Boundary, 120 Idaho 623, (Id. Ct. App. 1990).

“[T]he court is allowed to consider the presence and absence of awards of

affirmative relief and determine which party, on balance, prevailed in the action.”




MEMORANDUM DECISION AND ORDER - 4
           Case 1:18-cv-00294-BLW Document 148 Filed 09/04/21 Page 5 of 8




Id. “[If] both parties are partially successful, ‘it is within the court’s discretion to

decline an award of attorney fees to either side.’” Crump v. Bromley, 148 Idaho

172, 174 (2009) (quoting Shore v. Peterson, 146 Idaho 903, 914 (2009).

                                         ANALYSIS

       Pursuant to the stipulated judgment entered in this case, both parties

reserved the right to petition the Court for attorney fees and costs. Predictably, the

parties disagree on which party prevailed and both filed motions requesting an

award of attorney fees and costs. Consequently, the Court must determine which

party prevailed in the action.

       Idaho Rule of Civil Procedure 54(d)(1)(B) instructs courts to consider not

only the result, but also the issues and claims involved in the action to determine

the prevailing party.2 The Amended Complaint contained two counts of breach of

contract. Each related to a separate contract. In Count I, the Plaintiff asserted that



       2
           This standard applies regardless of the number of claims asserted in the action. In
Eighteen Mile Ranch, LLC v. Nord Excavating & Paving, the Idaho Supreme Court explained
that it is a party who prevails in the action—not as to a single claim—that must be awarded
attorney fees and costs under Idaho Code § 12-120. 141 Idaho 716, 719 (2005) (emphasis
added). “The prevailing party question is examined and determined from an overall view, not a
claim-by-claim analysis” when multiple claims and counterclaims are at stake. Id. Thus, a careful
reading of the case reveals that the question the court answered in Eighteen Mile Ranch was who
was entitled to fees under the statute—not how to decide the prevailing party—when multiple
claims and counterclaims are at stake. Id. Therefore, the correct standard for determining the
prevailing party remains the one set forth in Rule 54. Accordingly, the Court finds it is not
necessary to determine the number of claims in this action.



MEMORANDUM DECISION AND ORDER - 5
        Case 1:18-cv-00294-BLW Document 148 Filed 09/04/21 Page 6 of 8




Defendant breached the parties’ First Agreement and claimed damages in the form

of management fees. In Count II, Plaintiff asserted a claim for breach of the

purported Second Agreement and claimed damages in the form of management

fees plus brokerage fees. Ultimately, the primary issues before the Court in this

matter were (1) whether the parties’ original property management agreement was

modified and thus allowed Plaintiff to pursue a claim for brokerage fees under

Count II; and (2) whether the Defendant breached the operative property

management agreement as alleged in Count I.

      Defendant prevailed on the first issue at summary judgment. Defendant filed

a motion for partial summary judgment as to Plaintiff’s claim that the original

property agreement was modified. The Court ruled in Defendant’s favor, finding

that the proposed modification lacked consideration. This resulted in the dismissal

of Count II, and consequently, the claim for brokerage fees. As a result, Defendant

successfully avoided all liability as to Count II.

      On the second issue, Plaintiff prevailed under a settlement agreement. After

summary judgment, only Plaintiff’s claim for breach of contract, as pled under

Count I, remained. On the eve of trial, the parties reached a settlement and

stipulated to entry of judgment in favor of Plaintiff and against Defendant in the

amount of $25,000. Thus, Plaintiff recovered damages and obtained a favorable




MEMORANDUM DECISION AND ORDER - 6
       Case 1:18-cv-00294-BLW Document 148 Filed 09/04/21 Page 7 of 8




judgment as to Count I.

      “In litigation, avoiding liability is as good for a defendant as winning a

monetary judgment is for a plaintiff.” Eighteen; 141 Idaho at 719. Thus, the Court

finds that each party prevailed on one count contained in the Amended Complaint.

Since both parties were partially successful, the Court will not award fees or costs

to either side, and instead order that each of the parties must bear their respective

attorney fees and costs. See Israel v. Leachman, 139 Idaho 24, 27 (2003). Based on

this determination, the Court finds that Plaintiff’s Motion to Strike Defendant’s

Reply Memorandum in Support of Motion for Costs is moot.

                                       ORDER

      IT IS ORDERED that:

      1.     Defendant’s Motion to Reopen Case (Dkt. 135) is GRANTED for the

             limited purpose of ruling on the cross-motions for attorney fees and

             costs.

      2.     Defendant’s Motion for Attorneys’ Fees (Dkt. 133) is DENIED.

      3.     Defendant’s Motion for Costs (Dkt. 134) is DENIED.

      4.     Plaintiff’s Motion for Attorney Fees (Dkt. 137) is DENIED.

      5.     Plaintiff’s request to tax costs (Dkt. 136) is DENIED.

      6.     Plaintiff’s Motion to Strike (Dkt. 143) is MOOT.




MEMORANDUM DECISION AND ORDER - 7
     Case 1:18-cv-00294-BLW Document 148 Filed 09/04/21 Page 8 of 8




    7.   Each party shall bear its own attorney fees and costs.

    8.   The Clerk is directed to close this case.



                                          DATED: September 4, 2021


                                          _________________________
                                          B. Lynn Winmill
                                          U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 8
